PoeeenbaRGER, Judge,

(dissenting):

Regarding the declaration as fatally defective on demurrer, I dissent. What is treated as an ad damnum clause is plainly only an introductory recital, descriptive of the action and the parties. It is not an averment of damages at all and does not purport to be.
As damages constitute the very gist of the action in trespass on the case, I think the ad damnum clause is indespensable, unless waived by failure to demur. It is like the promise in as-sumpsit. Although the declaration states facts from which the law raises a promise, the allegation of the promise cannot be omitted. Grover v. Railroad Co., 53 W. Va. 103; 4 Min. 697. “It is true that in evidence the law in many cases implies, from certain facts, that a promise-has been made; but in pleading the supposed promise itself should be alleged.” 1 Chitty Pl. (11 Am. Ed.) 301. Similarly, though damages will be implied from certain facts as matter of evidence, it must be alleged as a fact in pleading.